CONFIDENTIAL TREATMENT REQUESTED


Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.






TrueChoicetm 


FLIGHT HOUR
AGREEMENT


BETWEEN


GE ENGINE SERVICES, LLC
 
AND


HAWAIIAN AIRLINES, INC




Agreement Number: 1-1026570 Dated:
October 1, 2018


This proposed Agreement will remain open until October 1, 2018 and will expire
if not signed by all Parties on or before that date.




GE DESIGNATED CONFIDENTIAL
NOTICE
The information contained in this document is GE Engine Services, LLC ("GE")
Designated Confidential Information and is disclosed in confidence. It is the
property of GE and will not be used, disclosed to others or reproduced without
the express written consent of GE. If consent is given for reproduction in whole
or in part, this notice and the notice set forth on each page of this document
will appear in any such reproduction. U.S. export control laws may also control
the information contained in this document. Unauthorized export or re-export is
prohibited.








[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL

--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE 1 – DEFINITIONS
3


ARTICLE 2 – TERM/ENGINES/SERVICES
3


ARTICLE 3 – COVERED SERVICES
3


ARTICLE 4 – SUPPLEMENTAL WORK SERVICES
4


ARTICLE 5 – PRICING
5


ARTICLE 6 – INVOICING AND PAYMENT
6


ARTICLE 7 – FLEET MANAGEMENT
8


ARTICLE 8 – WARRANTY
11


ARTICLE 9 – DELIVERY/REDELIVERY
12


ARTICLE 10 – ADDITION OF ENGINES
14


ARTICLE 11 – DELETION OF ENGINES
15


ARTICLE 12 – TERMINATION
16


ARTICLE 13 – REPRESENTATIONS
16


ARTICLE 14 – GENERAL TERMS AND CONDITIONS
17


EXHIBIT A: DEFINITIONS
20


EXHIBIT B: ENGINES COVERED
24


EXHIBIT C: RATE ADJUSTMENT
25


EXHIBIT D: PRICE ADJUSTMENT MATRIX
26


EXHIBIT E: SUPPLEMENTAL WORK SERVICES PRICING
27


EXHIBIT F: SUPPLEMENTAL WORK SERVICES PRICING – ANNUAL ADJUSTMENT
28


EXHIBIT G: SUPPLEMENTAL WORK SERVICES PRICING - FIXED PRICE LABOR SCHEDULE
29


EXHIBIT H: SUPPLEMENTAL ON-WING SUPPORT
30


EXHIBIT I: FLIGHT LINE REPLACEABLE UNITS
31


EXHIBIT J: GENERAL TERMS AND CONDITIONS
32


EXHIBIT K: GE APPROVED REPAIR STATIONS
37


EXHIBIT L: FLIGHTLINE LRU
38


EXHIBIT M: [***]
39


EXHIBIT N: INDIVIDUAL ENGINE PERFORMANCE RETENTION CALCULATION
40


EXHIBIT O: [***]
41



    
    
    
    
    




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 2
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




TrueChoiceTM Flight Hour Agreement
THIS FLIGHT HOUR AGREEMENT is made and is effective as of this October 1, 2018
(the “Effective Date”) by and between HAWAIIAN AIRLINES, INC, a corporation
organized and existing under the laws of Delaware, having its principal place of
business at 3375 KOAPAKA ST STE G350 P.O. BOX 30008, HONOLULU, HI 96819-1804, US
("Customer") and GE Engine Services, LLC, having its principal place of business
at One Neumann Way, Cincinnati, Ohio 45215 ("GE") (either a “Party” or
collectively, the “Parties”).


ARTICLE 1 – DEFINITIONS


Capitalized terms used in this Agreement and not otherwise defined have the
meaning set forth in Exhibit A.




ARTICLE 2 – TERM/ENGINES/SERVICES


2.1
Term. Each Party’s obligation to perform will commence upon entry into service
of the first Aircraft (the “Commencement Date”) and such obligation will
continue for each Engine, unless sooner terminated, for a period of ten (10)
years per Engine from the point of each Engine’s entry into service (the
“Initial Term”). [***].



2.2
Engines. The Engines covered by this Agreement are set forth in Exhibit B.
During the term of this Agreement, GE shall be the exclusive provider of both
Covered Services and Supplemental Work Services for the Engines.



2.3
Services Provided. GE will provide Services to restore Engines to Serviceable
condition in accordance with the Repair Specification, the Workscope, all
applicable technical and quality standards required by the Airworthiness
Authority, the terms of this Agreement and in accordance with good industry
practice and exercising reasonable skill and care.



For the number of Engines equivalent to the number of Customer’s Spare Engines,
included in the Initial Term or Follow-On Term, which are last to receive a
Performance Restoration shop visit during the Initial Term, such Engines shall
receive Covered Services under this Agreement, except for the Performance
Restoration shop visit, which will be performed per the terms of Exhibit M. For
the avoidance of doubt, the Engine serial numbers may be different from term to
term and from the Engine serial numbers of the delivered Spare Engines.


2.4
Eligibility. Engines installed on Aircraft at date of Delivery to the Customer
will be eligible for Covered Services and Supplemental Work Services.





ARTICLE 3 – COVERED SERVICES


3.1
Qualified Shop Visit and Qualified Removal. A Qualified Shop Visit occurs when
the Engine undergoes a shop visit for Services that are Covered Services
following a Qualified Removal of the Engine. [***]:



[***]


3.2
Covered Shop Visit Services. GE will provide the following Covered Services at a
Qualified Shop Visit subject to any of the provisions of Article 7 – Fleet
Management as may be applicable.



[***]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 3
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




3.3
Covered Flightline Services. GE will provide the following Flightline Services:



a.
Repair and scrap replacement of LRU’s identified in Exhibit I that are removed
from an Engine at the flightline in accordance with the terms set forth in
Exhibit L.



b.
[***].

 
3.4
Diagnostics. GE will provide to Customer comprehensive diagnostics services as
Covered Services to identify and diagnose trend shifts as follows:



[***]




3.5
On Wing Support. GE On-Wing Support, Inc. (“OWS”) will provide scheduled,
unscheduled, line or hospital shop maintenance Services which are not otherwise
considered to be Services under Articles 3.1 or 3.2, [***].



3.6
Transportation. GE will arrange and pay for the costs of roundtrip
transportation to and from the airport location(s) designated by Customer for
the allocation and storage of Spare Engines, or from another mutually agreed
location, to a GE Approved Repair Station for each Qualified Shop Visit. Engines
will be shipped as Propulsors or with the fan case separated, as applicable,
unless otherwise agreed by the Parties. Notwithstanding the referenced Incoterm,
[***].



3.7
[***]



[***]


3.8
AOG Lease Engines Service



a.
[***]. [***].



b.
[***]. [***].



c.
Return of Lease Engines. Customer will remove the AOG Lease Engine from an
Aircraft and make available for collection by GE or GE’s nominated carrier FCA
(Incoterms 2010), which GE acting as buyer, as soon as practicable after the AOG
Condition has been resolved by a Customer Engine becoming available for
installation as a spare Engine, but in no case later than ten (10) Days after
the AOG Condition has been resolved by a Customer Engine becoming available for
installation as a spare Engine (the “Lease Return Period”). GE will pay the
daily engine rental fees, the hourly restoration charges and the LLP fees per
flight cycle and Customer will pay the applicable Rate Per EFH for EFH incurred
by the AOG Lease Engine during the Lease Return Period. Customer will commence
paying any and all applicable lease fees on expiry of the Lease Return Period.
[***].



d.
Sole Remedy. The foregoing provisions of this Article 3.4 will constitute the
sole remedy of Customer and the sole liability of GE for lease engine
availability and resolution of the AOG Engine conditions under this Agreement.



3.9
[***]



ARTICLE 4 – SUPPLEMENTAL WORK SERVICES


4.1
Supplemental Work Services. The following are Supplemental Work Services:





[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 4
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




a.
An Unqualified Removal resulting in any and all Services; not covered under
Article 3 as Covered Services;



b.
Any Services provided on Engines not eligible for Covered Services;



c.
Services, whether performed during a Qualified Shop Visit, or otherwise, that
are required as a result of:



[***]


d.
[***].



e.
At Customer’s request, Services provided on-wing through OWS, above and beyond
what is covered in Article 3, at the rates and in accordance with the terms set
forth in Exhibit H;



f.
Repair and maintenance services for Engine transportation stands and containers
during shop visits unless damaged by GE;



g.
Services provided at a shop visit for which Customer Delivered an Engine for
Services against the advice and consent of GE’s Customer Program Manager or
delegate, acting reasonably, unless it is mutually determined after Delivery of
the Engine that such shop visit is a Qualified Shop Visit under Article 3.1; and



h.
In the event a Departure Record is recommended to Customer and the Departure
Record does not require any additional maintenance of the Engine when
Redelivered, and Customer does not approve such Departure Record, Customer will
pay for any incremental new material, labor or repair costs which GE incurs as a
result of such refusal (such as, by way of example, as a result of having to
replace a part, utilize a more complex repair or increase a Workscope) on a
Supplemental Work basis.



4.2
Supplemental Work Services Workscope Approval: All Supplemental Work Services
Workscopes require the approval of Customer prior to the commencement of any
Supplemental Work Services. Customer will provide a response to GE within three
(3) business days, but no longer than five (5) calendar days.



4.3
Subject to the provisions in 4.1, if an Engine requires Supplemental Work
Services that results in a Performance Restoration shop visit, GE will propose,
subject to Customer’s consent which shall not be unreasonably withheld: [***].



ARTICLE 5 – PRICING


5.1
Rate Per EFH Pricing. Unless otherwise stated, all rates and prices are in 2017
US Dollars. Covered Services for the first ten (10) years for each Engine will
be performed by GE at the Rate Per EFH as follows.



[***]




The above Rate Per EFH is applicable to all EFH incurred since the Commencement
Date.


For the Follow-on Term per Article 2.1 above, beginning in year eleven (11) for
each Engine, the Rate Per EFH shall be adjusted as follows:




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 5
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




[***]


5.2
Rate Per EFH Parameters. The Rate Per EFH is predicated on the following base
operating parameters below:





[***]
[***]
[***]
[***]



5.3
Rate Per EFH Adjustment



a.
Escalation. The Rate Per EFH shall adjust on an annual basis in accordance with
the escalation formula set forth in Exhibit C.

b.
Severity Table. When there is a deviation from the parameters in Article 5.2,
the Rate Per EFH will be adjusted per the Price Adjustment Matrix set out in
Exhibit D.

c.
Customer will provide information regarding the above parameters on a monthly
basis and in a mutually agreed upon format in accordance with Article 6.

d.
Water Wash. Customer agrees that it shall, after informing GE of the dates and
Engine serial numbers in writing every quarter during the term of this
Agreement, undertake water wash for each Engine listed in Exhibit B using
equipment and procedures approved by GE, such approval not to be unreasonably
withheld, [***]. Customer and GE will work mutually to verify the effectiveness
of water wash performed by Customer by exhaust gas temperature recovery and/or
borescope inspections, and adjust the frequency to optimize such effectiveness.
The Rate per EFH set out in Article 5.1 above is subject to a corresponding
revision should the Customer fail, or otherwise be unable, to perform the water
wash in the manner stated in this Article 5.3(c),

e.
Where this Agreement provides for rate adjustments, other than as adjusted
pursuant to Article 5.3.b, such rate adjustments are to be by mutual agreement
and based on appropriate documentation and reasonable business practices taking
into consideration the totality of the circumstances, with both Parties agreeing
to negotiate in good faith and in commercially reasonable manners with respect
thereto. Any disagreement by the Parties with respect to rate adjustments will
be handled pursuant to the Dispute Resolution terms and conditions set forth in
Article 5.0 of Exhibit J.



5.4
Supplemental Pricing. Supplemental Work Services will be performed by GE in
accordance with pricing provisions set forth in Exhibit E. Such pricing shall
adjust on an annual basis in accordance with the escalation formula set forth in
Exhibit F.



5.5
Service Credits



[***]
    


ARTICLE 6 – INVOICING AND PAYMENT


6.1
Rate Per EFH Payments. Customer will make reasonable efforts to provide to GE
the flight hours and cycles flown by each Engine serial number for the previous
month by the fifth (5th) Day of each month, but no later than the tenth (10th)
Day of each month. Concurrently, GE and/or the Customer will provide to the
other Party data on the Take-off Derate, Climb Derate, Adaptive Derate, and the
Static Temperature Adjusted to Sea Level temperature for each flight for each
Engine in the previous month.



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 6
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






Using this data, GE will determine the average flight leg, annualized
utilization, average Static Temperature Adjusted to Sea Level, and average
Adaptive Derate for each Engine for the previous month.


The Current Escalated Rate Per EFH for each Engine will be adjusted in
accordance with the Price Adjustment Matrix based on these parameters. This
rate, multiplied by the total EFH for each Engine elapsed in the prior month,
will be provided to the Customer in the monthly invoice and Customer will make
payment no later than [***], whichever is sooner.


6.1.1
Adaptive Derate – For the purposes of this provision, the Adaptive Derate is
derived from the Take-off Derate and Climb Derate at 20,000 feet altitude for
each flight using the Table 6.1 below. The average of all Adaptive Derate values
for each Engine shall be used in determining the adjusted Rate Per EFH Payments
in 6.1. When the actual operating parameters do not precisely equal the values
on the tables, Adaptive Derate will be calculated by performing linear
interpolation within the tables’ closest stated values to the actual derate
values. Two-dimensional linear interpolation will be applied, as necessary, and
the resultant Adaptive Derate value will be rounded to 2 decimal places.



[***]




6.1.2
Annualized Utilization - For the purposes of this provision the “annualized
utilization” for a particular month will be calculated by (i) dividing the hours
flown by the relevant Engine in the relevant month by the days in that
particular month and (ii) multiplying that figure by three hundred and
sixty-five point two five (365.25). In no event will Customer be charged Rate
Per Flight Hour payments for Engines that are uninstalled, installed on Aircraft
in maintenance per Customer’s maintenance program, undergoing modification or
unable to be flown due to AAA restriction. Additionally, the annualized
utilization calculation will be prorated for Engines that enter commercial
revenue service for any day other than the 1st of the month.



6.1.3
Static Air Temperature adjusted to Sea Level shall be collected for every
available takeoff using GE flight diagnostics data. If takeoff flight
diagnostics data is not available for a given flight, static airport temperature
and airport altitude shall be obtained from the ADM database using Customer
airport city-pair data.



6.2
Annual EFH Minimum. [***].



6.3
Supplemental Work Services Payments.



a.
Initial Invoice. Upon completion of Supplemental Work Services, GE will issue an
initial invoice for the estimated cost of the Services which Customer will pay
[***] of the date of invoice. All invoices shall be payable by Customer in
arrears in satisfaction of GE’s performance of Supplemental Work Services.



b.
Final Invoice. Following Redelivery, GE will issue a final invoice for
Supplemental Work Services based on actual charges to complete the Services,
including any credits due Customer. Such invoice will be reconciled with the
initial invoice and Customer’s payment. Customer will pay the final invoice
within [***] of the date of the invoice. All invoices shall be payable by
Customer in arrears in satisfaction of GE’s performance of Supplemental Work
Services.



6.4
Additional Payment Terms. Should Customer fail to make any payment when due, GE
may charge a fee for late payment at a rate equal to the [***], compounded daily
on any unpaid balance commencing on the next Day after the payment due date
until such time as the payment



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 7
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




plus the late payment charges are received by GE in full. Payments will be
applied to any late payment fees then to the oldest outstanding amounts in order
of succession. If Customer fails to make payment, which is not the subject of a
good faith dispute, and does not cure such failure within ten (10) business Days
of a notice to cure received from GE, GE may terminate or suspend performance of
all or any portion of this Agreement. In the event Customer’s account becomes
delinquent or Customer’s credit status negatively changes, different terms of
payment or other commercially acceptable assurances of payment may be agreed by
the Parties. In the event of a bona fide dispute regarding any amount to be paid
pursuant to any invoice, or any portion thereof, Customer shall within fifteen
(15) business Days of receipt of such invoice give written notice to GE of such
disputed invoice, or dispute portion thereof, together with reasonable
substantiation of such dispute and any supporting documentation. GE and Customer
shall use their respective best efforts and allocate sufficient resources to
resolve such dispute within fifteen (15) business Days or as soon as practicable
thereafter. In the event the Parties fail to resolve any such disputed invoice
within such period, the dispute shall be resolved by designating senior managers
to reach a resolution. Upon resolution, GE shall credit Customer, or Customer
shall pay to GE, as applicable, the settled amount of the disputed portion of
the invoice within seven (7) business Days. For clarification, Customer shall be
required to pay the undisputed portion of any invoice in accordance with the
payment terms for undisputed invoices set forth in this Agreement. To the extent
Customer complies with the requirements of this Article 6.4, GE shall not charge
a fee for late payment, as set forth above, during that period of time such
amount is disputed by the Parties.


6.5
Remittance. All payments under this Agreement will be made in United States
Dollars, immediately available for use, without any right of set-off or
deduction, via wire transfer by Customer to the bank account and address
designated below:



[***]




ARTICLE 7 – FLEET MANAGEMENT


7.1
Program Manager. GE will assign a Customer Program Manager who will be the point
of contact for Customer with respect to Services and who will:



a.
Work with Customer to draft a Procedures Manual and Continuous Engine
Operational Data procedures for mutual approval within 6 months prior to entry
into service of the first Aircraft., Such Procedures Manual to serve as a
working guideline. In the event of any inconsistency between this Agreement and
the Procedures Manual, this Agreement shall prevail;



b.
Work with the Customer, on a monthly basis, to maintain a mutually agreeable
Removal Schedule which will identify by serial number the Engine(s) to be
removed during the following six (6) month period, the anticipated reason for
removal of each, and the schedule for Delivery; The Removal Schedule shall also
take into account that some Engines may require a forced first Performance
Restoration shop visit within the Initial Term of this Agreement; and



c.
Work with the Customer to develop a Repair Specification six (6) months prior to
the Commencement Date of this Agreement which is consistent with the GE
Workscope Planning Guide. Such Repair Specification will be periodically updated
and must remain consistent with the Workscope Planning Guide. Customization or
any subsequent changes or amendments to the Repair Specification beyond the
recommendations in the Workscope Planning Guide can be addressed but may result
in an adjustment in the pricing set forth in Article 5, per the terms in Article
5.3(e). Note that the Workscope



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 8
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




Planning Guide and associated Repair Specification will ensure consistency of
the work performed throughout the term of the agreement.




7.2
Workscope. Prior to Induction, GE will prepare a Workscope and provide it to
Customer. All Shop Visit Workscopes require the approval of Customer prior to
the commencement of any Services. Approval to be provided within three (3)
business days, but no longer than five (5) calendar days



7.3
Supplement Workscope Approval. Any Services that are to be charged as
Supplemental Work Services must be clearly identified in the applicable
Workscope or any amendments thereto and must be approved by the Customer in
writing within three (3) business days. Any invoiced amount for any Supplemental
Work Services where this Workscope approval process has not been followed shall
be invalid with respect to such charges and shall not be payable by the
Customer.



7.4
Line Maintenance. Customer will provide all Line Maintenance and repair and line
station support, consistent with industry standard maintenance practices and OEM
recommendations.



7.5
Monitoring Equipment. Customer will provide an automated method to transfer
operational and maintenance data to GE for the monitoring and diagnosis of
Engine condition. If the aircraft is equipped with air-to-ground equipment such
as ACARS, the Customer will forward the data directly to the GE SITA/ARINC
address. If air-to-ground equipment is not available, GE will work with Customer
to establish an alternate electronic means of providing this data.



7.6
GE Approved Repair Station. The GE Approved Repair Station (“ARS”) will be any
GE owned or GE approved Repair Station as set forth in Exhibit K. GE may add or
remove Repair Stations on this list at its discretion. GE may change the Repair
Station upon Customer’s consent which shall not be unreasonably withheld or
delayed. GE may provide Services at a location other than a Repair Station
including performance or repairs on-wing or on-site. If GE changes the Repair
Station, Customer’s obligations under this Agreement will be no greater than if
Services were performed at an ARS.



7.7
ARS and Repair Stations – Customer Approval. Any Repair Station, including any
ARS, shall be approved by customer before any services are rendered.



7.8
Subcontracting. All Services performed under this Agreement will be performed by
GE or its designated subcontractors at maintenance and repair facilities that
are properly licensed and certified by the Approved Aviation Authority (AAA) to
perform the Services. GE will obtain Customer’s consent which shall not be
unreasonably withheld or delayed prior to subcontracting Services on an entire
Engine assembly. However, GE shall not be required to obtain Customer’s consent
to subcontract Services on individual components of an Engine. If GE does
subcontract Services, the Customer obligations under this Agreement will be no
greater than if such Services were performed at the ARS. Customer will, at its
sole expense, have the right to review GE's quality system audit report(s) for
such subcontractor(s). Subcontracting of any Services will not relieve GE of its
performance obligations set forth in this Agreement.



7.9
Parts Replacement Procedures.

a.
Missing or Damaged Parts at Delivery. Upon Delivery, GE will notify Customer as
soon as reasonably practical of any (A) components or LRU’s missing from
Engines, and (B) parts found to have been damaged during transportation of the
Engine.



b.
Parts Replacement. GE will determine which parts are required to perform the
Services and will provide all parts and materials (new or used Serviceable,
including use of Rotable Parts)



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 9
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




required to accomplish the Services. Each used Serviceable part including
Rotable Parts will be GE parts in compliance with the Repair Specification and
of equal or better attributes (including but not limited to cycles, value and
the same or higher configuration of the replaced part). GE may issue compatible
parts from GE's Rotable Parts inventory to replace Customer's parts requiring
Services. Customer agrees to accept compatible Rotable Parts that are in
compliance with the Repair Specification.


c.
Life Limited Parts. In the event missing information causes a work stoppage, GE
will replace, as Supplemental Work Services, any LLP that GE receives without
the required records, including but not limited to NIS (Non-Incident Statement),
back to birth records, and transfer of ownership records. Prior to replacing
such LLP, GE will notify Customer of any missing (or incomplete) records and
allow Customer three (3) business days, but no longer than five (5) calendar
days to acknowledge and forward such missing or incomplete records, or GE may
immediately replace such LLP without additional notice.



d.
Customer Furnished Equipment (“CFE”). For Supplemental Work Services only, upon
GE’s prior approval on a case-by-case basis, Customer may, at its cost, supply
parts to GE as CFE, if such parts are:(A) GE parts; (B) consistent with the
approved Workscope; (C) provided with an AAA serviceability tag; and (D) ready
for immediate use. Such CFE is subject to a material handling fee in accordance
with Supplemental Work Services pricing in Exhibit E.



e.
Title to Parts or Material. GE furnished parts and material incorporated into an
Engine will be deemed to have been sold to Customer and title to such parts and
material will pass to Customer upon incorporation into such Engine. Risk of loss
or damage to such parts and material will pass to Customer upon Redelivery of
the Engine. Title to and risk of loss of any parts removed from the Engine that
are replaced by other parts (including Repairable parts) will pass to GE upon
incorporation of replacement parts into the Engine, except where such parts are
replaced pursuant to Supplemental Work Services, in which case title to parts
with a CLP in excess of $5,000 per part will remain with Customer. Prior to an
Engine leaving the ARS, Customer must arrange for the transfer and/or
disposition of such parts. Failure of Customer to arrange for the disposition of
such parts will result in GE transporting such parts to Customer at Customer’s
expense, or scrapping such parts.



f.
Scrapped Parts. GE will dispose of all Scrapped Parts (title to which has passed
to GE in accordance with Article 7.7.e above) at its sole expense and without
any further adjustment to Customer.



7.10
New Technology. Subject to Customer’s obligations under applicable Aviation
Authority regulations and to Customer’s approval, which shall not be
unreasonably withheld, Customer agrees that GE may install and/or incorporate
new technology, Service Bulletins, and/or OEM-approved repairs and parts in
Customer’s Engines which enhance Engine reliability or performance. Such
reliability and performance enhancements will be installed and/or incorporated
without additional cost to Customer.



7.11
Customer Fleet Data. Customer will provide, upon GE’s request, a summary of
covered Engine Serial Numbers (ESNs), with information that includes, but is not
limited to, the following: engine install position, spare engine status, TSN,
CSN, TSO, CSO, TSLV, CSLV, on-wing complied SBs, current LLP configuration with
CSN/ remaining, engine ownership (leased or owned), and engine retirement plans.



7.12
Continuous Engine Operational Data. Customer shall provide GE with access to
CEOD on the following basis:

a.
At least thirty (30) calendar days prior to Customer’s first Engine delivery,
Customer and GE shall agree on the amount and transfer method of recorded CEOD
to be downloaded in order



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 10
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




to be representative of Customer operations with the common goal of improving
aircraft operations. This initial amount may be further modified to be
representative of future Customer operations and GE program needs;


b.
Notwithstanding the preceding paragraph, for the period of ninety (90) calendar
days following the start of flight operations for each aircraft that enters
Customer’s fleet, powered by Engines covered by this Agreement, Customer shall
download and transfer to GE [***];

    
c.
For the period after the first ninety (90) calendar days of operation of each
aircraft, Customer shall make its best efforts to download and timely send to GE
the percentage of CEOD representative of Customer flight operations determined
above, provided however that in case of operational events, squawks or alerts,
Customer shall download recorded CEOD for all installed Engines on the affected
aircraft within twenty-four (24) hours following such event and promptly
transfer to GE such recorded CEOD.



GE agrees to protect CEOD in accordance with GE’s data protection plan, a copy
of which is available on request. Subject to the foregoing, any CEOD may be used
by GE, its parent companies, affiliates and subcontractors for internal
purposes, including 1) technical fleet and engine analysis; and 2) development
of and improvements to GE products and services, provided that the parent
companies, affiliates and subcontractors of GE are subject to confidentiality
obligations substantially similar to those specified in this Article.
Notwithstanding any provision to the contrary, it is expressly understood and
agreed that any Derivative Data generated by GE is and will remain the property
of GE.


ARTICLE 8 – WARRANTY


8.1
Workmanship Warranties.



a.
Services Warranty. Subject to the terms of this Article 8.1, Covered Services
and Supplemental Work Services performed shall be free from defects in
workmanship appearing within [***] following Redelivery whichever comes first.
The remedy for defects in workmanship for Engines Serviced are set out in
paragraph b below, and subject to the following conditions:

i.
The Warranty is valid only if the Engine, following Redelivery (i) has been
transported, stored, installed, operated, handled, maintained and repaired in
accordance with the recommendations of the OEM as stated in its manuals,
Airworthiness Directives (“AD”), Service Bulletins (“SB”) or other written
instructions;

(ii) has been altered, modified or repaired only by the GE Approved Repair
Station, and (iii) has not been subjected to accident, misuse, abuse or neglect.


ii.
Customer must preserve the Engine, at its sole expense, in accordance with the
recommendations of the OEM as stated in its manuals if the Engine will be stored
for twelve (12) months or longer following Redelivery.



iii.
Customer must provide GE written notice of a claim within sixty (60) Days of
discovery.



GE shall respond and provide a decision to the warranty claim within 10 business
days of warranty claim receipt.


b.
Remedy. Upon verification by GE of the claim, GE will repair or replace such
defective workmanship using its own forces or subcontractor, or, upon GE’s prior
written approval i) pay Customer’s reasonable, direct costs for such repairs,
but in no event shall such costs



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 11
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




exceed GE’s internal costs of repair and ii) reimburse Customer for
transportation expenses reasonably incurred and adequately documented by
Customer in connection with the warranty claim. The warranty period for the
repaired or replaced workmanship will be the remainder of the original warranty
period.


c.
Limitations – Applicable to Services Warranty. Any warranty for Engines or
parts, LRU’s, components and material thereof, including the design, material or
engineering defects of a manufacturer, will be the warranty, if any, of the
manufacturer of such Engines or parts, LRU’s, components or material thereof.



The foregoing will constitute the sole remedy of Customer and the sole liability
of GE for defective workmanship relative to Customer’s Engines. The liability of
GE connected with or resulting from the Services warranty will not in any case
exceed the cost of correcting the defect as provided above, and, upon the
expiration of the shortest period described therein, all such liability will
terminate. In no event will GE be liable for any special, expectation,
consequential, incidental, resultant, indirect, punitive or exemplary damages
(including loss of use, loss of profit or loss of revenue in connection with the
Engines).


THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES RELATING TO THE SERVICES PROVIDED PURSUANT TO THIS AGREEMENT, WHETHER
WRITTEN, ORAL, EXPRESSED, IMPLIED OR STATUTORY (INCLUDING ANY EXPRESS OR IMPLIED
WARRANTY OF MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE).




8.2
Designation of GE as Warranty Claims Administrator. Customer designates GE as a
claims administrator for the Engine warranties set forth in Exhibit A of the GTA
(‘Applicable Warranties’).



8.3
Beneficiary of Applicable Warranties. With respect to Engines repaired under the
Services described in Article 3, Customer designates GE as the beneficiary of
the Applicable Warranties and the benefit of the following GTA guarantees, set
out in the Letter Agreement to the GTA, are assigned to GE for the term of this
Agreement: the Extended New Engine and Module Guarantee, the Aircraft on Ground
(“AOG”) Guarantee, the Extended Ultimate Life Guarantee, the Remote Site Removal
Guarantee and the Shop Visit Rate Guarantee. In all other circumstances,
Customer shall be the beneficiary of the Applicable Warranties.



8.4
Reassignment of Applicable Warranties. On the exit of any Engine from this
Agreement, the residual benefit of any Applicable Warranties and the Letter
Agreement Special Guarantees assigned to GE in Article 8.4 shall be reassigned
to the Customer.

 
8.5
Pre-existing Warranties. Customer will assure that any requested repair of an
Engine, accessory or component that is covered under a third-party warranty to
which GE is not designated as the claims administrator and beneficiary will be
performed directly by that person at no expense to GE. Notwithstanding the
above, GE may accept a purchase order for the time and material repair of a
warranted item from Customer or the person giving the warranty.



8.6
Assignment of Warranty. Customer may assign the Services warranty in Article 8.1
above, subject to GE’s consent, such consent not to be unreasonably withheld or
delayed.





ARTICLE 9 – DELIVERY/REDELIVERY




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 12
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




9.1
Delivery. Customer will Deliver to GE all Engines to be Serviced within ten (10)
days following removal from the aircraft. Customer will not Deliver piece parts
or components for repair separate from Customer’s Engine without GE’s written
consent. Risk of loss to the Engines shall transfer to (i) GE upon Delivery and
(ii) Customer upon Redelivery. [***].



9.2
External Engine Configuration. Prior to the first shop visit under this
Agreement, the Parties shall agree upon an external Engine configuration
specification. Upon Delivery of each Engine, GE will notify Customer of any
deviations from the configuration specification of Engines Delivered for
Service, and GE and Customer will work to resolve the deviations.



9.3
Engine Documentation. No later than the time of delivery of an Engine, Customer
will provide to GE all information and records necessary for GE to establish the
nature and extent of the Services required to be performed on the Engine and to
perform such Services. Such information and records include, but are not limited
to:



a.
The cause of Engine removal (reason for this shop visit);

b.
Applicable information as typically received in Engine log books detailing work
performed at last shop visit, any reported defects or incidents during operation
since last shop visit, with description of action taken, and significant
operational characteristics experienced during last flight prior to shop visit;

c.
SB and AD status/requirements;

d.
Total engine operating time since new (“TSN”) for each Engine;

e.
Time since last shop visit (“TSLV”) for each Engine, module, component and
accessory;

f.
Flight cycles since new (“CSN”);

g.
Flight cycles since last shop visit (“CSLV”);

h.
Record of change of parts during operating period prior to this shop visit
(these records are limited to the previous ninety (90) days);

i.
TSN, CSN, TSLV, CSLV time since overhaul (“TSO”) and cycles since overhaul
(“CSO”) on all LLP for each thrust rating utilized on all LLP;

j.
Back to birth history certificate indicating history from zero TSN/CSN on all
LLPs;

k.
Customer inventory of equipment “as shipped”, including (when applicable) a
description of the external Engine configuration;

l.
Engine oil used (for Engines);

m.
Historical log (for parts and accessories);

n.
Module log cards (if applicable);

o.
Engine on-wing performance trend data generated utilizing trend monitoring
programs such as ADEPT or SAGE (if available);

p.
An external equipment configuration specification for any Engine to be Delivered
for Service; and

q.
A Non-incident statement for each Engine, to the extent such statement is
accurate and in a form to be mutually agreed upon by the Parties.



Customer’s failure to furnish necessary information and records as noted above
shall result in a delay in Induction of the Engine for Service, and GE’s
obligations relating to [***], and the provision of lease engines shall be
suspended on a day for day basis for that shop visit delay and may necessitate
premature LLP replacement at Customer’s expense.


9.4
Packaging. Customer is responsible for all packaging, labeling and associated
documentation of the Engine at Delivery, in accordance with the International
Civil Aviation Organizations (ICAO) Technical Instructions for the Safe
Transport of Dangerous Goods by Air, and if the Engine is to be transported over
the United States of America, the US Department of Transport Regulations 48 CFR
171-180. If required by applicable law or regulations, Customer will further
provide a material safety data sheet to GE at Delivery of the Engine indicating
any substances contained within the Engine to be consigned.



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 13
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




Customer will indemnify, defend and hold harmless GE from all or any claims,
liabilities, damages, judgments, costs, penalties, fines and/or any punitive
damages imposed, alleged, or assessed by any third party against GE and caused
by and to the extent of Customer's non- compliance with this Article 9.4.


9.5
Shipping Stands. Customer will provide and maintain all shipping stands,
shipping containers, mounting adapters, inlet plugs and covers, required to
package the Engine for Redelivery.



Customer has overall responsibility for procurement, tracking, certification and
maintenance of Customer-owned shipping stands, tooling and other ground handling
equipment. Customer shall ensure shipping stands have been properly inspected,
serviced and maintained before delivery to GE or shall be billed as Supplemental
Work Services per Article 4.


9.6
Redelivery. After completion of Services, GE will prepare and package the Engine
for Redelivery to Customer, Redeliver the Engine and provide a Services records
package of the following:



a.
Major Repair/Altercation Certification FAA No. 337 (or equivalent foreign agency
equivalent) including AD compliance;

b.
FAA Form 8130-3 (or Approved Aviation Authority equivalent) for accessories;

c.
Cycle limited parts log;

d.
Serviceable tag for Serviceable equipment;

e.
Original records and related documentation furnished by Customer;

f.
Incoming inspection report;

g.
Off/On log;

h.
Service Bulletin status report;

i.
Findings Report; and

j.
Test log.

k.
Within 30 days of shop visit, GE will provide electronic and hard copies of all
Shop Visit task card paperwork, also known as dirty finger prints, to Airline.



In the event Customer pays for any transportation fees, GE will credit Customer
within thirty (30) days of a substantiated claim.




ARTICLE 10 – ADDITION OF ENGINES


10.1.
Addition of Engines. If Future Option Aircraft and Leased Aircraft are added and
delivered after the Commencement Date, Customer and GE will amend Exhibit B to
add the engines to this Agreement.



10.2.
Customer and GE may agree to amend Exhibit B to add engines delivered on
aircraft acquired by Customer that are not new Aircraft or Leased Aircraft. For
each such added engine, Customer will provide the applicable documentation
specified in Article 9.3, including, but not limited to, engine serial number,
aircraft tail number, previous operator, current owner, operating time and
flight cycles since new and, if applicable, operating time and flight cycles
since last shop visit, shop visit reports, Static Temperature Adjusted to Sea
Level information for the engine, historic derate information and thrust rating
to be used.



a.     [***]


b.     [***]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 14
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




10.3.
Adjustment of Rate. GE will evaluate the effect of any engine’s addition on the
Rate Per EFH taking into consideration effects on the fleet size, age and
condition of the engines and other commercial considerations and may adjust the
Rate Per EFH accordingly [***].





ARTICLE 11 – DELETION OF ENGINES


11.1.
Deletion of Engines. Customer and GE may agree to amend Exhibit B to remove
Engines from the coverage of this Agreement upon Customer’s advance written
notice, if Customer is no longer operating the Engines and is no longer
responsible for maintenance of the Engines for the following reasons:



a.
Bona fide sale or other bona fide transfer to an unaffiliated third party;

b.
Return to lessor; or

c.
If the Engine has been reasonably determined to be BER.



In all cases, Customer will remove Engines from this Agreement that are
representative of fleet average Engines in terms of expected remaining Time on
Wing, EGT margin, Time Since Last Performance Restoration shop visit and other
objective measures, unless Customer’s lessor dictates otherwise or otherwise
mutually agreed by GE and Customer.


11.2.
Reconciliation.



1.
If an Engine, whether leased or owned, is removed prior to the end of its
Initial Term, or if the Follow-on Term is executed, prior to the end of the
Follow-on Term:



[***]


2.
[***]:



3.
[***]:





[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 15
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






ARTICLE 12 – TERMINATION


12.1
Insolvency. Either Party may terminate or suspend performance of all or any
portion of this Agreement if the other Party: (A) is unable or admits its
inability to pay its debts when they fall due, suspends making payments on any
of its debts or by reason of actual or anticipated financial difficulties
commences negotiations with one or more creditors to restructure any debt; (B)
enters into bankruptcy, liquidation or administration, or any analogous
proceeding under applicable law, whether compulsory or voluntary; (C) becomes
insolvent; (D) becomes subject to the appointment of a receiver, administrator
or other similar officer or to any action or proceedings in relation to the
enforcement of security over, the whole or material part of its assets; (E) has
assets valued at less than its liabilities (taking into account contingent and
prospective liabilities) or (F) is subject to any expropriation, attachment,
sequestration or distress affecting the whole or any material part of its
assets.



12.2
Material Provisions. Either Party may terminate this Agreement upon ninety (90)
Days written notice to the other for failure to comply with any material
provision of this Agreement, except for Customer’s failure to make payment,
which is addressed in Article 6.4, unless the failure will have been cured or
the Party in breach has substantially effected all acts required to cure the
failure prior to such ninety (90) Days.

12.3
[***]. [***].



12.4
Payment for Services Performed and Reconciliation. In the event of termination
of this Agreement by GE pursuant to Article 12.1 or 12.2, Customer will pay GE,
in addition to any other remedy allowable under this Agreement or applicable
law, for all Services or work performed by GE up to the time of such termination
under the applicable terms and prices of this Agreement. In addition, the terms
of the reconciliation of Rate Per EFH Payments under the Deletion of Engines
provisions of Article 11 will apply.



12.5
Termination by Customer. In the event of termination of this Agreement by
Customer pursuant to Articles 12.1 or 12.2 by Customer, the reconciliation
provisions of Article 11.2 will not apply, and Customer shall be entitled to, in
addition to all other rights of Customer and obligations of GE provided herein,
all rights and remedies available in law and in equity.



12.6
Work in Process, Redelivery of Customer’s Engines. Upon the termination or
expiration of this Agreement, GE will complete all work in process in a diligent
manner and Redeliver all Engines, parts and related documentation provided that
Customer shall (a) pay or has paid in full all charges due for all such Services
and material, plus all costs, fees and penalties, incurred by GE in providing
support, including any lease engines, and (b) return all lease engines provided
under this Agreement unless otherwise mutually agreed.





ARTICLE 13 – REPRESENTATIONS


13.1
Customer represents that it is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware. GE represents that
it is a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware.

13.2
Customer and GE each represent that the execution and delivery of this Agreement
has been duly and validly authorized by all requisite action on their part. This
Agreement has been duly executed and delivered on behalf of Customer and GE, and
constitutes a legal, valid and binding obligation of Customer and GE enforceable
in accordance with its terms.

13.3
Customer and GE each represent that they have had an opportunity to review this
Agreement and consult with legal counsel prior to execution, and the final form
of this Agreement is the result of good faith, arm’s length negotiations.
Customer and GE each represent that this



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 16
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




Agreement is fair and commercially reasonable, and is an ordinary maintenance
agreement in their respective industries. Customer further represents that this
Agreement is supported by mutual consideration and promises that benefit
Customer even though GE may only be required to provide minimal Service during
any given month. Similarly, GE represents that this Agreement is supported by
mutual consideration and promises that benefit GE even though GE may be required
to provide extensive Service during any given month.




ARTICLE 14 – GENERAL TERMS AND CONDITIONS


The General Terms and Conditions are set forth in Exhibit J.








Remainder intentionally left blank


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 17
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------












































This page intentionally left blank








































[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 18
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------










Counterparts: This Agreement may be signed by the Parties in separate
counterparts, and any single counterpart or set of counterparts, when signed and
delivered to the other Parties shall together constitute one and the same
document and be an original Agreement for all purposes.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
the year first above written.
GE ENGINE SERVICES, LLC
 
HAWAIIAN AIRLINES, INC
BY: ___________________________________
 
BY: ___________________________________
Printed Name: _________________________
 
Printed Name: _________________________
Title: _________________________________
 
Title: _________________________________







[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 19
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------








EXHIBIT A: DEFINITIONS


Capitalized terms used in the recitals and elsewhere in this Agreement but not
otherwise defined in this Agreement will have the following meanings:


“Act of God” - an event that results from natural causes, external to the
Engine, but excluding natural environmental conditions that the Engine is
certified to withstand.


“Adaptive Derate” – The resultant value from Table 6.1 when Take-off Derate and
Climb Derate are compared for each flight. When the actual operating parameters
do not precisely equal the values on the tables, Adaptive Derate will be
calculated by performing linear interpolation within the tables’ closest stated
values to the actual derate values. Two-dimensional linear interpolation will be
applied, as necessary, and the resultant Adaptive Derate value will be rounded
to 2 decimal places.


“Agreement” - This TrueChoice Flight Hour Agreement, as the same may be amended
or supplemented from time to time, including all its Exhibits.


“Aircraft” – Any GEnx powered Boeing 787 model aircraft operated by the Customer
with Engines covered by this Agreement.


“Aircraft Accident” - An occurrence caused by the operation of an aircraft in
which any person suffers a fatal injury or serious injury as a result of being
in or upon the aircraft or by direct contact with the aircraft or anything
attached to the aircraft, or in which the aircraft receives substantial damage
or a third party’s property is damaged in any way.


“Aircraft Incident” - An occurrence, other than an Aircraft Accident, caused by
the operation of an aircraft that affects or could affect the safety of
operations and that is investigated and reported.


“Airframer” – The Boeing Company


“Airworthiness Directive” means a requirement for the inspection, repair or
modification of the Engine or any portion thereof as issued by the Airworthiness
Authority


“AOG” – means aircraft on ground


“Approved Aviation Authority” or “AAA” - As applicable, the Federal Aviation
Administration of the United States (“FAA”), the European Aviation Safety
Authority (“EASA”) or, as identified by Customer and agreed in writing by GE,
such other equivalent foreign aviation authority having jurisdiction over the
performance of Services provided hereunder.


“Approved Repair Station” or “ARS” - Any GE-owned or GE-approved Repair Station
as set forth in Exhibit K where GE performs Services on Engines.


“Average Daily Maximum” or “ADM” - The Average Daily Maximum temperature by
airport from Boeing Aircraft Company Red Book data.


“Beyond Economic Repair” or “BER” - When the cost, calculated on a Supplemental
Work Services basis, to restore an Engine or LRU to the requirements of the
Repair Specification exceeds 65.00% of the fair market value of a comparable
Serviceable Engine or LRU.


“Climb Derate” – The calculated percentage of thrust reduction from the maximum
available thrust at 20,000 feet altitude, derived from data collected throughout
the climb phase of flight.


“Catalogue List Price” or “CLP” - The OEM’s Current catalog or OEM’s Current
list price pertaining to a new Engine or part thereof.


“Continuous Engine Operational Data” or “CEOD” - Information generated by the
Quick Access Recorder (QAR), Digital Flight Data Recorder (DFDR), or similar
device, related to engine and aircraft flight and performance parameters.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 20
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






[***].


“Covered Service(s)” - Those Services provided pursuant to Article 3.


“Current” - As of the time of the applicable Service or determination.


“Customer Furnished Equipment” – means parts that the Customer provides


“Day” - Calendar day unless expressly stated otherwise in writing. If
performance is due on a recognized public holiday, performance will be postponed
until the next business Day.


"Deliver" will mean the act by which Customer accomplishes Delivery.


“Delivery” - An Engine ready for collection together with all applicable records
and required data: [***].


“Departure Record” - A document used to describe the nature and details of the
departure from the Instructions for Continued Airworthiness, service documents,
or other FAA-approved/accepted documentation. It consists of the requirements,
condition, deviation, technical data/assessment, substantiation and approvals
associated with the departure.


“Derivative Data” - Data generated from use of GE products and software or data
created by GE that is anonymized, aggregated, de-identified or otherwise
compiled on a generic basis from CEOD so as to not provide personal
identification.


“Diagnostics” – means the identification of the nature of a problem by
examination of the symptoms.


“Dollars” or "$" - The lawful currency of the United States of America.


“Engine” – Each Basic Engine as defined in the GTA or, as applicable, engine
module(s), which is the subject of this Agreement and identified in Exhibit B,
including all engine LRUs.


“Engine Flight Hour” or “EFH” - Engine flight hour expressed in hourly
increments of aircraft flight from wheels up to wheels down.


“Engine on Watch” – As defined in Exhibit N


“Entry Shop Visit” or “ESV” - A Repair Station visit during which a Performance
Restoration is performed on an Engine on a Supplemental Work Services basis and
which includes the removal of all non-GE parts and non-GE approved LRU’s, parts
and repairs. [***].


“Fault Isolation Manual” or “FIM” – means the Manual that deals with methods
that can isolate the component, device or software module causing the error


“Fleet Support” - means a HUB staffed 24 hours a day, 7 days a week, for all
customer facing processes where all inquiries routed to functional experts.


“Flightline LRU Turn Around Time” – the days measured from receipt of delivery
at GE Aviation Materials to the date of return shipment from GE Aviation
Materials to Customer.


“Foreign Object Damage” or "FOD" - Damage to any portion of the Engine caused by
impact with or ingestion of a non-Engine object such as birds, hail, ice, or
normal runway debris. FOD may be further classified as a “Major FOD," which
means FOD that causes an out of limit condition per the Aircraft Maintenance
Manual, and which, either immediately or over time, requires the Engine to be
removed from service or prevents the reinstallation of the Engine.


“Future Option Aircraft” - up to ten (10), new option aircraft or purchase right
aircraft delivered directly from Boeing [***].


“GTA” – The General Terms Agreement entered into between the General Electric
Company and Customer relating to the GEnx Engine and any Letter Agreements
related thereto.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 21
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






“In-House Warranty Labor Rate” [***] and subject to the escalation formula in
Exhibit F, [***].


“Induction” - The date work commences on the Engine at the ARS when all of the
following have taken place: (i) GE’s receipt of the Engine and required data
(ii) Customer’s approval of the Workscope (iii) Parties’ agreement on use of the
Customer Furnished Equipment; and (iv) receiving inspection (including
pre-testing if needed).


Leased Aircraft – [***] new GEnx-1B powered [***], 787-9, or [***] aircraft
acquired from lessors.


“Life Limited Part” or "LLP" - A part with a limitation on use established by
the OEM or the AAA, stated in cumulative EFH or cycles.


“Line Maintenance” - Any regular maintenance, repairs, or modifications Customer
is able to perform on-wing per the AMM.


“Line Replaceable Unit” or “LRU” - A major control or accessory that is mounted
on the external portion of an Engine, which can be replaced while the Engine is
on-wing.


“OEM” - The original manufacturer of an Engine or part thereof, or if
applicable, the Airframer.


“Performance Restoration” - The Services performed during a shop visit in which,
at a minimum, the combustor and high-pressure turbine are exposed and
subsequently refurbished, consistent with the Repair Specification.


“Premature Engine Deterioration” - an Engine that has deteriorated more than
[***] after a Performance Restoration shop visit based on an average of GWFM
data. GWFM is the corrected cruise fuel flow delta that is tracked in Remote
Diagnostics. Exhibit N hereto describes the method to be used to determine the
baseline and subsequent performance levels of individual Engine fuel
consumption.


“Price Adjustment Matrix” - The matrix set forth in Exhibit D by which the Rate
Per EFH is adjusted based on Customer’s operating parameters.


“Procedures Manual” - A separate document, not part of this Agreement, which
provides detailed procedures and guidance for the administration of this
Agreement. In case of conflict between the Procedures Manual and this Agreement,
this Agreement will prevail.


“Qualified Removal” - The removal of an Engine from the Aircraft in accordance
with the conditions set forth in Article 3.1 in order for the Engine to be
eligible to receive Covered Services.


“Qualified Shop Visit” - An Engine shop visit for Services that are covered as
Covered Services following a Qualified Removal of the Engine.


“Quick Engine Change” or “QEC” means accessories required to configure a basic
engine for installation, typically to reduce the time needed to replace an
engine.


“Rate Per EFH” – The Rate Per EFH as set forth in Article 5.
“Rate Per EFH Payments” - Any payments made pursuant to Article 6.
“Redelivery” - The delivery of a Serviceable Engine or LRU with any legally
required documentation: [***].


“Removal Schedule” - The schedule jointly developed by GE and Customer in
accordance with Article 7.1.b for Engine removals for Covered Services or Engine
removal from operation.


“Repair Specification” - The mutually agreed repair specification which
establishes the minimum baseline to which an Engine or part thereof will be
inspected, repaired, modified, reassembled and tested to make and Engine
Serviceable. Such Repair Specification will meet or exceed the recommendations
of the OEM's operational specifications, applicable OEM maintenance or overhaul
manuals, or other recommendations or methodologies as may be developed by the
OEM based on data and analysis, and Customer's maintenance plan that has been
approved by the AAA.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 22
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




“Repair Station” - One or more of the repair facilities owned by GE or its
affiliates, now or in the future, which are certified by an appropriate AAA to
perform the applicable Service hereunder. A list of such repair facilities will
be provided upon request.


“Repairable” - Capable of being made Serviceable.


“Rotable Part” - A new or used Serviceable part drawn from a common pool of
parts used to support one or more customers. A Rotable Part replaces a like part
removed from an Engine when such removed part requires repair.


“Scrapped Parts” - Those parts determined by GE to be Unserviceable and BER.


“Service(s)” - With respect to an Engine or part thereof, all or any part of
those maintenance, repair and overhaul services provided under this Agreement as
either Covered Services or Supplemental Work Services. “Serviced” will be
construed accordingly.


“Service Bulletin” or "SB" - The document issued and identified as a Service
Bulletin by an OEM to notify the operator of modifications, substitution of
parts, special inspections, special checks, amendment of existing life limits or
establishment of first time life limits, or conversion of an Engine from one
model to another.


“Serviceable” - Meeting all OEM and AAA specified standards for airworthiness
and having been certified in accordance with applicable regulations.


“Static Temperature Adjusted to Sea Level” - The twelve (12) month rolling
average of total air temperature data collected at every available take-off
using snapshot data, adjusted in each case to zero aircraft speed and sea level
elevation; provided that (i) in the event take-off snap shot data is not
available, static airport temperature and airport altitude shall be obtained
from the ADM database using Customer airport city-pair data, adjusted in each
case to sea level elevation, and (ii) the ADM database shall be used for the
first twelve (12) months of this Agreement or until twelve (12) months of
take-off snapshot data is available, whichever is first to occur.


“Supplemental Work Services” - Those Services provided in accordance with
Article 4.


“Take-Off Derate” - The calculated percentage of thrust reduction from the
maximum available thrust at take-off for the ambient conditions at take-off.
Calculated using the following formula:


[***]




“Turn Around Time” – the days measured from the date upon Customer makes Engine
available to GE for shipment to the Repair Station. until the Engine is
Redelivered to the Customer.


“Unqualified Removal” – The removal of an Engine from an Aircraft which does not
satisfy the conditions set forth in Article 3.1, unless the parties agree
otherwise and is therefore not eligible to receive Covered Services. Any
Services following an Unqualified Removal will be billed per Article 4.


“Unserviceable” - Not meeting all OEM and AAA specified standards for
airworthiness.


“Used Engine” - An Engine which has undergone a shop visit or which has more
than 100 EFH since new.


“Workscope” - The document written by GE describing the prescribed repair or
approach to repair of an Engine to meet the requirements of the Repair
Specification, including appropriate reliability and performance enhancements.


“Workscope Planning Guide” - Then-current version of the document published by
the General Electric Company which describes the “on condition” maintenance
concept for the engines. This document communicates the timing and extent of
work required to enable operators to achieve reliability, performance, and
maintenance cost goals.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 23
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT B: ENGINES COVERED


[***].


Aircraft Delivery Schedule (as may be amended from time to time)
Date
Engine Series
Installs
ESN
ESN
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
 
 





























Aircraft/Engine Delivery Flexibility - GE acknowledges that while Aircraft
delivery dates may change due to delays, or mutual agreement between Airframer
and Airline; Airframer and Airline have certain pre-agreed rescheduling rights
as follows:


•
[***]



[***].


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 24
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






EXHIBIT C: RATE ADJUSTMENT


Economic Price Adjustment. The Base Prices shall be adjusted for fluctuation of
the economy as described below:


[***].






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 25
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT D: PRICE ADJUSTMENT MATRIX
When the actual operating parameters do not precisely equal the values on the
tables, severity will be calculated by performing linear interpolation within
the tables’ closest stated values to the actual operating parameters.
Two-dimensional linear interpolation will be applied, as necessary, to the
Flight Leg and Derate tables and then between the Utilization tables and Static
Temperature Adjusted to Sea Level Temperature tables. The resultant severity
value will be rounded to 4 decimal places. The final severity applied will be
the product of these severity values rounded to 4 decimal places.
Should Customer’s actual operating parameters go beyond the furthest points of
the table provided, GE shall adjust the table to cover Customer’s updated
operating parameters. Such adjusted table will be applied retroactively to the
time Customer’s operating parameters moved beyond the points provided and, if
applicable, GE shall invoice or provide a credit to Customer for any amounts
that would have been applicable if the rates on such table had been in effect at
the time the flight hours were incurred.
Should Customer’s actual operating parameters go beyond the furthest points of
the table provided, Customer shall be invoiced in accordance with the furthest
points on the table.




[***]










[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 26
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT E: SUPPLEMENTAL WORK SERVICES PRICING


[***]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 27
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------









EXHIBIT F: SUPPLEMENTAL WORK SERVICES PRICING – ANNUAL ADJUSTMENT


[***]






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 28
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT G: SUPPLEMENTAL WORK SERVICES PRICING - FIXED PRICE LABOR SCHEDULE




[***]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 29
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT H: SUPPLEMENTAL ON-WING SUPPORT


SERVICES


GE On Wing Support, Inc., will provide on wing support technicians, along with
special tooling, to perform flight-line services, on wing and off wing
inspection, maintenance, and repair of Engines as specified in a mutually
executed workorder by Customer. Such Engine support services may be provided, as
designated by Customer and agreed by service provider at Customer’s facilities
or at repair facilities owned by GE On Wing Support, Inc. or its affiliates. All
Services provided shall be in accordance with its standard commercial quality
control policies, procedures, and practices. A turn-time estimate for each
Workscope for acceptance by Customer prior to beginning of work will be
provided.
FIXED WORKSCOPE PRICING


Fixed Prices for Workscopes provided by GE On Wing Support, Inc. include the
labor charges involved in preparation and execution of the Workscope requiring
normal manpower and tooling in normal work conditions. It does not include
consumables or other charges that may be applicable. Prices are stated in Year
2017 U.S. Dollars. After the initial term of one calendar year, GE On Wing
Support Inc. will quote its Current list prices unless the Parties, in writing,
agree to renew the provisions of this appendix annually.




[***]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 30
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






EXHIBIT I: FLIGHT LINE REPLACEABLE UNITS


The following list contains LRUs which when removed from an Engine on the
flightline, will be repaired and replaced in accordance with the terms set forth
in Exhibit L.


[***]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 31
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT J: GENERAL TERMS AND CONDITIONS


1.1    LIMITATION OF LIABILITY AND INDEMNIFICATION




1.2    Total Liability. The total liability of GE for any and all claims,
whether in contract, warranty, tort (including negligence but excluding gross
negligence and willful misconduct), product liability, or otherwise, for any
damages arising out of, connected with or resulting from the performance or
non-performance of any Service will not, in relation to any individual claim,
exceed the [***]. Notwithstanding the foregoing, in no event will GE have any
liability hereunder, whether as a result of breach of contract, warranty, tort
(including negligence but excluding willful misconduct or recklessness), product
liability, or otherwise, for any special, consequential, incidental, resultant
or indirect damages, (including, without limitation, loss of: use, profit
revenue or goodwill) or punitive or exemplary damages.


In no event will GE have any liability hereunder, whether as a result of breach
of contract, warranty, tort (including negligence), product liability, patent
liability, or otherwise, for the design, material, workmanship, engineering
defects or product liability and any damages whatsoever, including damages to
personal property and for personal injury or death, caused in any way by the
manufacture of an Engine, or the parts, LRU’s, components or material, thereof,
or related thereto.


In the event Customer uses non-GE approved LRU’s, parts or repairs in an Engine
and such LRU’s, parts or repairs cause personal injury, death or property damage
to third parties, Customer shall indemnify and hold harmless GE from all claims
and liabilities associated therewith. The preceding indemnity shall apply
whether or not GE was provided a right under this Agreement to remove such
LRU’s, parts or repairs, and irrespective of the exercise by GE of such right.


1.3    Definition. For the purpose of this Section 1, the term "GE" is deemed to
include GE, the subcontractors and suppliers of any Services furnished
hereunder, and the directors, officers, employees, agents and representatives of
each.




2.1    EXCUSABLE DELAY


2.2    Excusable Delay. Neither Party shall be liable or in breach of its
obligations under this Agreement to the extent performance of such obligations
is delayed or prevented, directly or indirectly, by causes beyond its reasonable
control, including acts of God, fire, terrorism, war (declared or undeclared),
severe weather conditions, earthquakes, epidemics, material shortages,
insurrection, acts or omissions of the other Party or the other Party’s
suppliers or agents, any act or omission by any governmental authority, strikes,
acts or threats of vandalism or terrorism (including disruption of technology
resources), transportation shortages, or vendor’s failure to perform, as a
result of one of the events listed in this Article(each an “Excusable Delay”).
The delivery or performance date shall be extended for a period equal to the
time lost by reason of delay, including time to overcome the effect of the
delay.


2.3    Continuing Obligations. Section 2.1 will not, however, relieve either
Party from using its best commercial efforts to avoid or remove such causes of
delay and continue performance with reasonable dispatch when such causes are
removed. During the period of an Excusable Delay, GE will have the right to
invoice Customer for Services performed, and Customer will pay all such invoices
net thirty (30) Days.


2.4    Extended Delay Termination. If delay resulting from any of the foregoing
causes extends for more than six (6) months and the Parties have not agreed upon
a revised basis for continuing the Services, including any adjustment of the
price, then either Party, upon sixty (60) Days written notice to the other, may
terminate the performance of Services with respect to the Engine for which
Services were delayed.


2.5    Continuing Obligations. Section 2.1 will not, however, relieve either
Party from using its best commercial efforts to avoid or remove such causes of
delay and continue performance with reasonable dispatch when such causes are
removed. During the period of an Excusable Delay, GE will have the right to
invoice Customer for Services performed, and Customer will pay all such invoices
net thirty (30) Days.


2.6    Extended Delay Termination. If delay resulting from any of the foregoing
causes extends for more than six (6) months and the Parties have not agreed upon
a revised basis for continuing the Services, including any adjustment of the
price, then either Party, upon sixty (60) Days written notice to the other, may
terminate the performance of Services with respect to the Engine for which
Services were delayed.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 32
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






3.1    NOTICES


3.2    Acknowledgment. All notices required or permitted under this Agreement
will be in writing and will be delivered personally, via first class return
receipt requested mail, by facsimile, by courier service, or by express mail,
addressed as follows, or to such other address as either Party may designate in
writing to the other Party from time to time:




GE Engine Services, LLC
Attn: Contract Performance Manager


Copy to:
Senior Counsel, GE Engine Services, Inc.
Cincinnati, OH 45215


HAWAIIAN AIRLINES, INC
3375 Koapaka St Ste G350
P.O. Box 30008
Honolulu, HI
96819-1804
Attn: General Counsel


Copy to: Senior Vice President of Technical Operations,
And:
MEVendorPerformance@hawaiianair.com



3.3    Effect of Notices. Notices will be effective and will be deemed to have
been given to (or “received by”) the recipient: (A) upon delivery, if sent by
courier, express mail, or delivered personally; (B) on the next business Day
following receipt, if sent by facsimile; or (C) on the fifth (5th) Day after
posting (or on actual receipt, if earlier) in the case of a letter sent prepaid
first class mail.


4.1    TAXES AND OTHER


4.2    Taxes, Duties or Charges. In addition to the price for the Services,
Customer agrees to pay, upon demand, all taxes (including, without limitation,
sales, use, excise, turnover or value added taxes), duties, fees, charges or
assessments of any nature (but excluding any income taxes) (“Taxes”) assessed or
levied in connection with performance of this Agreement.


4.3    Withholdings. All payments by Customer to GE under this Agreement will be
free of all withholdings of any nature whatsoever except to the extent otherwise
required by law, and if any such withholding is so required, Customer will pay
an additional amount such that after the deduction of all amounts required to be
withheld, the net amount received by GE will equal the amount that GE would have
received if such withholding had not been required.


5.1    DISPUTE RESOLUTION, ARBITRATION


5.2    Dispute Resolution. Each of the Parties (i) hereby irrevocably submits
itself to the nonexclusive jurisdiction of the courts of the State of New York,
New York County, of the United States District Court for the Southern District
of New York, located in the Borough of Manhattan, for the purposes of any suit,
action or other proceeding arising out of this Agreement, the subject matter
hereof or any of the transactions contemplated hereby brought by any Party
hereto, and (ii) hereby waives, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, to the extent
permitted by applicable law, any defense based on sovereign or other immunity or
that the suit, action or proceeding which is referred to in sub-clause (i) above
is brought in an inconvenient forum, that the venue of such suit, action or
proceeding is improper, or that this Agreement or the subject matter hereof or
any of the transactions contemplated hereby may not be enforced in or by these
courts.




6.1    NONDISCLOSURE OF PROPRIETARY DATA


6.2
Non-Disclosure. Unless the Parties otherwise agree in writing, any knowledge,
information or data which the Parties have or may disclose to each other shall
be held in confidence and may not be either disclosed or used for any purpose,
except that (i) GE may disclose the same to its affiliates, subsidiaries, joint
venture participants, risk and revenue sharing participants, suppliers,
engineering service providers, subcontractors or consultants as needed to
perform the Services



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 33
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




provided under this Agreement in accordance with the terms and pricing set forth
herein; and (ii) Customer may disclose the same to its affiliates, subsidiaries
and subcontractors, subject to obligations of confidentiality at least as
restrictive as those in this Agreement and in no event shared with another
aircraft engine manufacturer. The preceding clause will not apply to information
which (1) is or becomes part of the general public knowledge or
literature otherwise than as a result of breach of any confidentiality
obligation to GE, or (2) was, as shown by written records, known to the
receiving Party prior to receipt from the disclosing Party, or (3) disclosure is
required by government agencies or by law or court order. In the event the
Agreement, or other GE information or data is required to be disclosed or filed
by government agencies by law, or by court order, Customer shall notify GE at
least thirty (30) days in advance of such disclosure or filing and shall
cooperate fully with GE in seeking confidential treatment of sensitive terms of
the Agreement or such information and data.


Intellectual Property. Nothing contained in this Agreement will convey to either
Party the right to use the trademarks of the other, or convey or grant to
Customer any license under any patent owned or controlled by GE


7.1    Intellectual Property


7.2    GE shall at its sole cost (i) indemnify Customer against any loss or
damage incurred and (ii) handle all claims and defend any suit or proceeding
brought against Customer insofar as based on a claim that any Engine or Part
thereof or any Product (as defined in the GTA and which terms include without
limitation any software) or any material or process used in the maintenance,
repair or overhaul of any item to which this Agreement relates, without any
alteration or further combination, constitutes an infringement of any
Intellectual Property Right of any other party. The indemnity applies to any
such claim arising in any country that is signatory to Article 27 of the
Convention on International Civil Aviation signed by the United States at
Chicago on December 7, 1944, in which Customer is authorized to operate or in
which another airline pursuant to lawful interchange, lease or similar
arrangement, operates aircraft of Customer.


7.3    Liability. GE's liability under this Section 7 is expressly conditioned
upon Customer promptly notifying GE in writing and giving GE exclusive
authority, information and assistance (at GE expense) for the handling, defense
or settlement of any claim, suit or proceeding. In case such material or process
is held in such suit to constitute infringement and the use of said material or
process is enjoined, GE will, at GE's own expense and at GE's option, either,
(1) settle or defend such claim or suit or proceeding arising therefrom, or (2)
procure for Customer the right to continue using said material or process in the
item repaired under this Agreement, or (3) replace or modify such item with an
item incorporating non-infringing material or process.


7.4    Indemnification. The preceding Section 7.2 will not apply: (1) to any
material or process or part thereof of Customer design or specification, or used
at Customer’s direction in any repair under this Agreement, or (2) to the use of
any material or process furnished under this Agreement in conjunction with any
other apparatus, article, material or process. As to any material or process or
use described in the preceding sentence, GE assumes no liability whatsoever for
patent or copyright infringement, and Customer will, in the same manner as GE is
obligated to Customer above, indemnify, defend and hold GE harmless from and
against any claim or liability, including costs and expense in defending any
such claim or liability in respect thereto.


7.5    Remedy. THE FOREGOING WILL CONSTITUTE CUSTOMER’S SOLE REMEDY AND GE’S
SOLE LIABILITY FOR PATENT OR COPYRIGHT INFRINGEMENT BY ANY MATERIAL OR PROCESS
AND IS NOT SUBJECT TO THE LIMITATION OF LIABILITY SET FORTH IN SECTION 1,
“LIMITATION OF LIABILITY AND INDEMNIFICATION.”


7.6    In this Article 10 the term “Intellectual Property Right” means any
patent, copyright, trademark, design right or any other intellectual property
right arising under applicable law.


8.1    LIENS


8.2    Mechanics Lien. Customer hereby acknowledges that GE has the right to
file a mechanic’s lien under applicable state law in the event Customer fails to
make timely payment as required in this Agreement and fails to cure such failure
as provided in the Agreement.


8.3    Enforcement. If Customer fails to tender any payment owing under this
Agreement and GE initiates foreclosure with respect to any Engine, pursuant to a
mechanic’s lien, then Customer agrees to supply to GE all records, log books and
other documentation pertaining to the maintenance condition of the Engine, and a
certificate either (i) certifying that the Engine has not been involved in any
Aircraft Accident or Aircraft Incident or (ii) specifying the date and facts
surrounding


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 34
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




any Aircraft Accident or Aircraft Incident in which the Engine has been involved
and the nature and extent of the damage sustained (such records, log books,
certificate and other documentation referred to hereinafter as the “Engine
Documents”). The Parties recognize that the failure by Customer to deliver the
Engine Documents may have a material, adverse effect on the value of any Engine
with respect to which foreclosure has been initiated by GE and the ability of GE
to sell or lease the Engine, and that the damages GE may sustain as a result are
not readily calculable.


9.1    GENERAL PROVISIONS


9.2    Assignment. This Agreement, any related purchase order or any rights or
obligations hereunder may not be assigned without the prior written consent of
the other Party, except that Customer’s consent will not be required for an
assignment by GE to one of GE’s affiliates. In the event of any such
substitution, Customer will be so advised in writing. Any assignment in
contradiction of this clause will be considered null and void. Notwithstanding
the above, GE may assign any of its accounts receivable under this Agreement to
any party without Customer’s consent.


9.3    Governing Law, Waiver of Immunity. The Agreement will be interpreted and
applied in accordance with the substantive laws of the State of New York,
without giving effect to its choice of law or conflict of law provisions, rules
or procedures (except to the extent that the validity, perfection or creation of
any lien or security interest hereunder and the exercise of rights or remedies
with respect of such lien or security interest for a particular item of
equipment are governed by the laws of a jurisdiction other than New York). With
respect to any Customer who is incorporated or based outside the United States,
to the extent that such Customer or any of its property becomes entitled at any
time to any immunity on the grounds of sovereignty or otherwise from any legal
action, suit or proceeding of any nature, Customer hereby irrevocably waives the
application of such immunity and particularly, the U.S. Foreign Sovereign
Immunities Act, 28 U.S.C. 1602, et. seq., insofar as such immunity relates to
Customer's rights and obligations in connection with this Agreement.


9.4    Savings Clause. If any portion of this Agreement will be determined to be
a violation of or contrary to any controlling law, rule or regulation issued by
a court of competent jurisdiction, then that portion will be unenforceable in
such jurisdiction. However, the balance of this Agreement will remain in full
force and effect.


9.5    Beneficiaries. Except as herein expressly provided to the contrary, the
provisions of this Agreement are for the Parties’ mutual benefit and not for the
benefit of any third party.


9.6    Controlling Language. The English language will be used in the
interpretation and performance of this Agreement. All correspondence and
documentation arising out of or connected with this Agreement and any related
purchase order(s), including Engine records and Engine logs, will be in the
English language.


9.7    Non-Waiver of Rights and Remedies. Any failure or delay in the exercise
of rights or remedies hereunder will not operate to waive or impair such rights
or remedies. Any waiver given will not be construed to require future or further
waivers.


9.8    Titles/Subtitles. The titles and subtitles given to the articles and
sections of this Agreement are for convenience. They do not limit or restrict
the context of the article or section to which they relate.


9.9    Currency Judgment. This is an international transaction in which the
specification of United States Dollars is of the essence. No payments required
to be made under this Agreement will be discharged by payments in any currency
other than United States Dollars, whether pursuant to a judgment, arbitration
award or otherwise.


9.10    No Agency Fees. Customer represents and warrants that no officer,
employee, representative or agent of Customer has been or will be paid a fee or
otherwise has received or will receive any personal compensation or
consideration by or from GE in connection with the obtaining, arranging or
negotiation of this Agreement or other documents entered into or executed in
connection herewith.


9.11    On-Site Representative. Subject to the following conditions, GE agrees
to permit one Designated Representative, from time to time during the term of
this Agreement, to enter onto its premises at an Approved Repair Station for the
purpose of supporting the Services on Engines. GE will furnish such Designated
Representative the use of a non-exclusive workspace, including the use of a
local telephone line and parking accommodations. Costs incurred by such
Designated Representative, including long distance telephone charges, fax or
computer charges will be the responsibility of Customer, and if charged to GE in
the first instance, will be invoiced to Customer.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 35
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------




Customer agrees to ensure that adequate non-exclusive work space, parking, and
local telephone and facsimile access are available for the GE technical
representative assigned to Customer’s facility, as applicable. Costs incurred by
such GE technical representative, including without limitation, long distance
telephone charges, fax, or computer charges, shall be the responsibility of GE.


9.12    No Agency. Nothing in this Agreement will be interpreted or construed to
create a partnership, agency or joint venture between GE and Customer.


9.13    Entire Agreement. This Agreement, together with its Exhibits, contains
and constitutes the entire understanding and agreement between the Parties
hereto respecting the subject matter hereof, and supersedes and cancels all
previous negotiations, agreements, representations and writings in connection
herewith. This Agreement may not be released, discharged, abandoned,
supplemented, modified or waived, in whole or in part, in any manner, orally or
otherwise, except by a writing of concurrent or subsequent date signed and
delivered by a duly authorized officer or representative of each of the Parties
hereto making specific reference to this Agreement and the provisions hereof
being released, discharged, abandoned, supplemented, modified or waived.


9.14    Counterparts. This Agreement may be executed in one or more
counterparts, all of which counterparts will be treated as the same binding
agreement, which will be effective as of the date set forth on the first page
hereof, upon execution and delivery by each Party hereto to the other Party of
one or more such counterparts.


9.15    Governmental Authorization. Customer will be the importer and/or
exporter of record and will be responsible for timely obtaining any import
license, export license, exchange permit or other required governmental
authorization relating to the Engine. At Customer’s request and expense, GE will
assist Customer in its application for any required
U.S. export licenses. GE will not be liable if any authorization is not renewed
or is delayed, denied, revoked or restricted, and Customer will not thereby be
relieved of its obligation to pay for Services performed by GE. All transported
Engines will be subject to the U.S. Export Administration Regulations and/or
International Traffic in Arms Regulations. Customer agrees not to dispose of
U.S. origin items provided by GE other than in and to the country of ultimate
destination and/or as identified in an approved government license or
authorization, except as said laws and regulations may permit.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 36
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT K: GE APPROVED REPAIR STATIONS


GE Caledonian Limited Shawfarm Industrial Estate Monument Crescent Prestwick
KA9 2RX
Ayrshire
United Kingdom




GE CELMA LTDA
RUE ALICE HERVE, 356 - BINGEN PETROPOLIS - RJ
BRAZIL 25669-900




GE Evergreen Engine Services (EGAT)
Powerplant Maintenance Department (PMD)
6, Hang-Chan S Rd, Taiwan Taoyuan Int’l Airport Dayuan, Taouan Hsiang
Taiwan ZIP:337




Koninklijke Luchtvaart Mattschappij N.V.
KLM Engineering & Maintenance, Amsterdam-Bataviaweg, Gebouw 404 P.O. Box 7700
1117 ZL Schipol-Oost




CVG
3000 Earhart Ct
Hebron, KY 41048
USA




London Heathrow Airport
Unit 4, Radius Park, Faggs Road, Feltham
Middlesex
TW14 0NG
United Kingdom




Korean Repair Center
210 Cheonho-ro, Daegot Myun
Times Aerospace Korea within Gimpo Aviation Industry Complex
Gimpo 41
10050 KR


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 37
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------





EXHIBIT L: FLIGHTLINE LRU


[***]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 38
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






EXHIBIT M: [***]


[***]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 39
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






EXHIBIT N: INDIVIDUAL ENGINE PERFORMANCE RETENTION CALCULATION




[***]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 40
Subject to restrictions on the cover or first page

--------------------------------------------------------------------------------






EXHIBIT O: [***]




[***]






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


GE Designated: -CONFIDENTIAL- 41
Subject to restrictions on the cover or first page